No.    82-48

                    I N THE SUPREME COURT O THE STATE O NONTANA
                                           F           F

                                                    1982




STATE O MONTANA,
       F

                    P l a i n t i f f and Respondent,

         -vs-
J A Y LEE GATES,

                    Defendant and A p p e l l a n t .




Appeal from:        D i s t r i c t Court of t h e Fourth J u d i c i a l D i s t r i c t ,
                    I n and f o r t h e County o f M i s s o u l a , The H o n o r a b l e
                    Douglas G. H a r k i n , J u d g e p r e s i d i n g .


Counsel o f Record:


     For A p p e l l a n t :

                    F e r g u s o n & M i t c h e l l ; C o l l e e n M.   Dowdall, M i s s o u l a ,
                    Montana


     F o r Respondent:

                    Hon. Mike G r e e l y , A t t o r n e y G e n e r a l , H e l e n a , &Iontana
                    R o b e r t L. Descha~nps, County A t t o r n e y , M i s s o u l a ,
                    Montana




                                             S u b m i t t e d on B r i e f s :   May 20,     1982

                                                                  Decided:        J u l y 1 5 , 1982




Filed:   dU- L 5 198%
Mr. C h i e f J u s t i c e F r a n k I , H a s w e l l d e l i v e r e d t h e O p i n i o n of
the Court.

            D e f e n d a n t a p p e a l s from t h e D i s t r i c t C o u r t ' s d e n i a l o f

h i s p r o s e motion t o withdraw h i s g u i l t y p l e a .                           W affirm.
                                                                                           e

            On     December          30,       198G1,        defendant            was      charged         by

information with               forgery,         a    felony,             He p l e a d e d n o t g u i l t y

on J a n u a r y 7 ,        1981.         On F e b r u a r y       25,     1981,      a hearing           was

held       on    defendant's          pro s e        motion          to     change        his    plea      to

guilty.           After     extensive          interrogation,                the District Court

accepted          defendant's         guilty              plea     and      on     April        8,     1981,

s e n t e n c e d him t o t w e n t y y e a r s a t t h e Montana                        State Prison.

D e f e n d a n t was d e s i g n a t e d a d a n g e r o u s o f f e n d e r .

            Also       at    the    April        8       hearing,          defendant's          attorney

requested         that      defendant          be        allowed      to    change h i s p l e a           to

not    guilty       by      reason        of    insanity,            which        was     denied,         and

thereafter         a    notice       of     a p p e a l was        filed.          While t h e a d d i -

tional          transcripts         were       being       prepared,          defendant          filed       a

pro s e motion t o withdraw h i s g u i l t y p l e a .                          When t h e D i s t r i c t

Court s e t t h i s motion f o r h e a r i n g ,                   t h e n o t i c e of     a p p e a l was

withdrawn.             After       a hearing             on S e p t e m b e r 28,        1981,        defen-

d a n t ' s m o t i o n was d e n i e d , and he a p p e a l s .

            One i s s u e is p r e s e n t e d f o r o u r c o n s i d e r a t i o n :               Did t h e

D i s t r i c t Court abuse           its discretion                 i n denying d e f e n d a n t ' s

motion t o withdraw h i s g u i l t y p l e a ?

            Both       parties       cite       State         v.    Huttinger            (1979),

Mont   .    ,
           - 595 P.2d 363,          36    St.Rep.          945,     as    setting         the

s t a n d a r d s by which t o j u d g e d e f e n d a n t ' s c a s e .                 In Huttinger

we    s e t out     the      factors to             be c o n s i d e r e d when          reviewing         an

a t t e m p t e d withdrawal of a g u i l t y p l e a :

            "The t h r e e f a c t o r s of which we s p e a k a r e ( 1 )
            t h e a d e q u a c y o f t h e i n t e r r o g a t i o n by t h e D i s -
            t r i c t C o u r t of t h e d e f e n d a n t a t t h e e n t r y o f
           t h e g u i l t y p l e a a s t o t h e d e f e n d a n t ' s under-
           s t a n d i n g of t h e consequences of h i s p l e a , ( 2 )
           t h e promptness with which t h e d e f e n d a n t
           a t t e m p t s t o w i t h d r a w t h e p r i o r p l e a , and ( 3 )
           t h e f a c t t h a t t h e d e f e n d a n t ' s p l e a was
           a p p a r e n t l y t h e r e s u l t of a p l e a b a r g a i n i n
           which t h e g u i l t y p l e a was g i v e n i n e x c h a n g e
           f o r d i s m i s s a l of a n o t h e r c h a r g e
           Mont. a t
                                                                       . . ."
                                  , 595 P.2d a t 3 6 6 , 36 S t . R e p . a t
           947.

           Both       sides agree           that     the    second       and    third       factors

are    inapplicable,            i.e.,       t h e motion         t o withdraw t h e g u i l t y

plea    was made           in   a    timely      fashion         and    there       was     no    plea

bargain        in    this     case.         This brings          us t o c o n s i d e r a t i o n of

the    first         factor--the            adequacy        of    the     District          Court's

i n t e r r o g a t i o n a t t h e t i m e p l e a was e n t e r e d .

           In       this    regard      appellant points                out    that       defendant

had n o t d i s c u s s e d t h e c h a n g e of h i s p l e a t o g u i l t y w i t h h i s

a t t o r n e y and t h a t t h e r e was some l a c k o f                c o m m u n i c a t i o n and

rapport        between        defendant        and    his        attorney      at     that       time.

Appellant           argues t h a t      from    these       facts       i t c a n be       presumed

t h a t defendant d i d n o t f u l l y understand t h e consequences of

h i s g u i l t y plea.

           Appellant also contends t h a t defendant's testimony a t

t h e h e a r i n g on t h e m o t i o n t o w i t h d r a w h i s g u i l t y p l e a i n d i -

c a t e d he was e n t e r i n g        the    plea    for       reasons       other       than    the

f a c t t h a t he was g u i l t y .           He t e s t i f i e d t h a t he f e l t he had

been i n t h e M i s s o u l a County j a i l              t o o l o n g and t h a t he h e a r d

v o i c e s t e l l i n g him t h a t p l e a d i n g g u i l t y was t h e o n l y way t o

y e t o u t of       there.         Finally,       appellant argues t h a t the f a c t

that     the     District           Court     knew    that       defendant          had    been     in

s e v e r a l mental i n s t i t u t i o n s s h o u l d have i n f l u e n c e d t h e judge

t o a l l o w t h e withdrawal of t h e g u i l t y p l e a .

           The S t a t e r e f e r s u s t o l a n g u a g e           i n Muttinger wherein

we    quoted        from S t a t e v .       Lewis    ( 1 9 7 8 ) , 1 7 7 Mont. 474,    485,
582 P.2d 3 4 6 , 352, a s f o l l o w s :

            ". . .        when i n t h e s e n t e n c i n g p r o c e d u r e , t h e
           D i s t r i c t Court c a r e f u l l y , a s h e r e , examines
           t h e d e f e n d a n t , f i n d s him t o be c o m p e t e n t , a n d
           d e t e r m i n e s from him t h a t h i s p l e a o f g u i l t y
           is v o l u n t a r y , he u n d e r s t a n d s t h e c h a r g e and
           h i s p o s s i b l e p u n i s h m e n t , he i s n o t a c t i n g
           under t h e i n f l u e n c e of d r u g s o r a l c o h o l , he
           a d m i t s h i s c o u n s e l i s c o m p e t e n t and he h a s
           been w e l l a d v i s e d , and h e d e c l a r e s i n o p e n
           c o u r t t h e f a c t s upon which h i s g u i l t is
           b a s e d , t h e n a p l e a o f g u i l t y a c c e p t e d by t h e
           D i s t r i c t C o u r t on t h e b a s i s of t h a t examina-
           t i o n w i l l be u p h e l d     ..    .I1



           The     State      argues       that        the    District       Court       complied

with     t h e above s t a n d a r d and even went beyond t h a t i n q u e s -

t i o n i n g t h e d e f e n d a n t , and t h e S t a t e p o i n t s t o t h e f o l l o w i n g

f a c t o r s . The D i s t r i c t C o u r t c a r e f u l l y examined t h e d e f e n d a n t

and    determined         that     defendant           was    competent        and     that     the

p l e a of g u i l t y was b e i n g v o l u n t a r i l y e n t e r e d .     D e f e n d a n t was

f u l l y a d v i s e d o f t h e c h a r g e and p o s s i b l e p u n i s h m e n t and was

n o t under t h e i n f l u e n c e o f d r u g s o r a l c o h o l .

           With      regard      to    the    element         in   Lewis       regarding        the

competency         of   counsel,        the     State argues            that     the     lack   of

communication d i d n o t deny d e f e n d a n t e f f e c t i v e a s s i s t a n c e of

c o u n s e l b e c a u s e d e f e n d a n t had p r e v i o u s l y been f u l l y a d v i s e d

on t h e m e r i t s o f t h e c a s e and t h e p r o b l e m s between d e f e n d a n t

and h i s c o u n s e l were o n l y p e r s o n a l i t y d i f f e r e n c e s .     Finally,

t h e S t a t e c o n t e n d s t h a t d e f e n d a n t s t a t e d t h e f a c t s i n open

c o u r t a b o u t how he had f o r g e d t h e c h e c k s .

           Both     parties       agree       that      the    denial     of    a    motion      to

w i t h d r a w a g u i l t y p l e a r e s t s i n t h e s o u n d d i s c r e t i o n of t h e

t r i a l c o u r t and w i l l n o t be d i s t u r b e d on a p p e a l ,          absent the

showing of        a b u s e of d i s c r e t i o n .     Huttinger,          supra; S t a t e ex

rel.    Gladue v.         Eighth J u d i c i a l        District      ( 1 9 7 8 ) , 1 7 5 Mont.
509,    575 P.2d 65.     W f i n d t h a t t h e r e was no a b u s e of d i s -
                                 e
cretion here.

             After       reviewing             the    t r a n s c r i p t of      the hearing          where

defendant              entered           his     guilty          plea,       the      District         Court

entered        detailed             findings          regarding          what       had     occurred         at

that     hearing.                  In     addition        to      the     elements          required         by

Lewis,       s u p r a , t h e c o u r t a d v i s e d him o f h i s r i g h t t o t r i a l b y

jury,       t o be c o n f r o n t e d w i t h w i t n e s s e s a g a i n s t him,               and t h a t

he    had      the      right           not    to     incriminate            himself.            Defendant

stated       he       was     in    possession            of     all     his      faculties        (and it

appeared          to    the    District Court                    that    he     was)      and    that       the

f a c t h e was t i r e d o f                 being    i n t h e Missoula County j a i l had

not     influenced            his         decision        to      plead       guilty.            Moreover,

d e f e n d a n t s t a t e d t h a t t h e r e a s o n h e was p l e a d i n g g u i l t y was

b e c a u s e h e had c o m m i t t e d t h e c r i ~ n e , w h i c h h e knew t o b e an

unlawful          act.         Defendant              acknowledged             there       was    no    plea

bargain          in     the    case           and     that       the     judge       could       impose       a

maximum s e n t e n c e o f t w e n t y y e a r s i n t h e Montana S t a t e P r i s o n

f o r the crime.

            We     hold       that        the       District Court's                interrogation            of

the     defendant a t               the       time of       entering          t h e g u i l t y p l e a was

adequate in t h i s case,                      satisfying          the       f i r s t element of           the

Iiuttinger         test,       supra.            Since both             parties         agree    that       the

two     other         factors           are    inapplicable             to    this      case,     we    find

that     the      District              Court       did     not     abuse         its d i s c r e t i o n    in

denying        defendant's                motion       to        withdraw         his     guilty       plea,

Gladue, supra.

             Affirmed.



                                                             2     4     4   $1     %4,
                                                                  Chief J u s t i c e
We c o n c u r :